Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 Claims 1-2, 4, 6-7, 9-11, 13-25, and 28-29 are allowable and the following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior art, Bingle et al (2011/0249120) in views of Silwa et al (2017/0334366), a sensor device and a housing and said housing having a pair of electrically conductive terminals connected to the electrically conductive material, said pair of electrically conductive terminals being configured for interconnection with an electrical power supply and having a housing (61 as shown in fig.5) at least partially formed of an electrically conductive polymeric material having a positive temperature coefficient (PTC) electrical resistance property. However, based on the amendment, the prior arts, Bingle et al (2011/0249120) in views of Silwa et al (2017/0334366), do not disclose wherein the electrically conductive polymeric material comprises polypropylene or polyamide and conductive particles having a size between 1 and 100 nanometers, wherein the electrically conductive polymeric material has a positive temperature coefficient (PTC) electrical resistance property. The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
claims 1-2, 4, 6-7, 9-11, 13-25, and 28-29 are now in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715